IN THE SUPREME COURT OF THE STATE OF DELAWARE

  GREGORY E. THOMPSON,                   §     No. 425, 2014
                                         §
         Respondent Below,               §     Court Below:
         Appellant,                      §
                                         §     Family Court of the
                                         §     State of Delaware, in and for
               v.                        §     Kent County
                                         §
  DIVISION OF FAMILY                     §     File No. 12-10-1TK
  SERVICES,                              §
                                         §     Petition No. 12-32909
         Petitioner Below,               §
         Appellee.                       §
                                         §

                             Submitted: April 22, 2015
                              Decided: April 23, 2015

  Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                    ORDER

         This 23rd day of April 2015, the Court, having considered this matter

on the briefs of the parties, and having concluded that the same should be

affirmed on the basis of and for the reasons assigned by the Family Court in its

Order of July 9, 2014;

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Family Court be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                              Justice